DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on June 25, 2021.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-7, 9-10, 12-15, 17-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-5 of U.S. Patent No. 11,064,339. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, claim 1 of U.S. Patent No. 11,064,339 recites a computer-implemented method for emergency event detection and response, the method comprising (col. 10, lines 24-25): 
receiving, at an emergency response system, first audio data associated with a user of the emergency response system and collected by one or more wireless devices (col. 10, lines 27-29); 
determining, based in part on the first audio data, a possible occurrence of the emergency event (col. 10, lines 30-31); 
instructing the one or more wireless devices to output a voice prompt requesting confirmation that the emergency event has occurred (col. 10, lines 32-34); 
transmitting, responsive to determining that the emergency event has occurred based on second audio data received at the one or more wireless devices subsequent to the voice prompt being output, a notification to a caregiver client device of a caregiver specified by the user (col. 10, lines 35-40); and 
initiating a call between the one or more wireless devices and the caregiver client device (col. 10, lines 41-42).
Even though claim 1 of U.S. Patent No. 11,064,339 recites that transmitting,   responsive to determining that the emergency event has occurred based on second audio data received at the one or more wireless devices subsequent to the voice prompt being output instead of determining that the emergency event has not occurred as currently recited in claim.  However, this is obvious to one of ordinary skilled in the art to modify and arrive at the present invention. 
The motivation/suggestion for doing so would have been to provide the caregiver a peace of mind for any occurred incident.  

Claims 9, and 17 recite different statutory classes and include similar features to those of recited within claim 1.  Therefore, the Examiner rejects claims 9, and 17 at least for the same reasons discussed above. 

Regarding claims 2, 10, and 18, claim 1 of U.S. Patent No. 11,064,339 also recites further comprising: 
providing for display on the caregiver client device a prompt enabling the caregiver to add a provider to the call (col. 10, lines 43-45); and 
initiating, responsive to the caregiver selecting the prompt, a conference bridge between the one or more wireless devices, the caregiver client device, and a provider client device (col. 10, lines 46-49).

Regarding claims 4, 12, and 20, claim 2 of U.S. Patent No. 11,064,339 also recites wherein determining the possible occurrence of the emergency event comprises (col. 10, lines 50-52): 
comparing the received first audio data to a noise profile associated with the emergency event (col. 10, lines 53-54); and 
responsive to the received first audio data having at least a threshold level of similarity to the noise profile, determining the possible occurrence of the emergency event (col. 10, lines 55-58).

Regarding claims 5, and 13, claim 4 of U.S. Patent No. 11,064,339 also recites wherein determining the possible occurrence of the emergency event comprises (col. 11, lines 1-3): 
performing voice recognition on the received first audio data (col. 11, lines 4-5); 
comparing the recognized first audio data to an emergency event language model (col. 11, lines 6-7); and 
determining, based on the comparison, the possible occurrence of the emergency event (col. 11, lines 9-10).

Regarding claims 6, and 14, claim 4 of U.S. Patent No. 11,064,339 also recites wherein determining the possible occurrence of the emergency event comprises: 
performing voice recognition on the received first audio data (col. 11, lines 4-5); 
comparing the recognized first audio data to a list of keywords (col. 11, lines 6-7); and 
responsive to the recognized first audio data matching at least one keyword on the list of keywords, determining the possible occurrence of the emergency event (col. 11, lines 8-10).

Regarding claims 7, and 15, claim 5 of U.S. Patent No. 11,064,339 also recites further comprising receiving, at the emergency response system, the second audio data collected by the one or more wireless devices (col. 11, lines 14-16).

Allowable Subject Matter
Claims 1-20 are allowed pending the Applicant overcome the above double patenting rejections. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 9, and 17, Cho et al. (US 2014/0253326) as cited in IDS dated September 27, 2021 discloses a computer-implemented method for emergency event detection and response, the method comprising: 
receiving, at an emergency response system (i.e., a server 140 as described in paragraph 0104), first audio data associated with a user of the emergency response system (i.e., mobile devices 120 & 130 directly transmits the received alarm sound as an audio file to the server 140 as described in paragraph 0057, and 0104) and collected by one or more wireless devices (i.e., mobile devices 120 & 130 receive an alarm sound from alarm device 10 as described in paragraphs 0056-0058); 
determining, based in part on the first audio data, a possible occurrence of the emergency event (i.e., analyzing the received information as described in paragraphs 0059, 0063-0063, and 0105).
Similarly, Koverzin et al. (US 2010/0286490) as cited in IDS dated September 27, 2021 discloses interactive patient monitoring system using speech recognition.  Koverzin et al. also discloses:
instructing the one or more wireless devices to output a voice prompt requesting confirmation that the emergency event has occurred (i.e., verbal interaction with the subject including generating synthesized speech having a question to elicit a verbal response from the subject as described in paragraph 0017).
However, the combination of the cited references, either alone or in combination, fails to expressly disclose “transmitting, responsive to determining that the emergency event has not occurred based on second audio data received at the one or more wireless devices subsequent to the voice prompt being output, a notification to a caregiver client device of a caregiver specified by the user; and initiating a call between the one or more wireless devices and the caregiver client device” as recited in independent claims 1, 9, and 17.  
Therefore, the Examiner allows these independent claims at least for the reasons discussed above in combination with all other features recited within claims.
Claims 2-8, 10-16, and 18-20 depend either directly or indirectly upon independent claims 1, 9, and 17.  Therefore, these claims are also allowed by virtue of their dependencies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644